DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1-10 do not invoke 35 U.S.C. 112(f) because it recites defined or sufficient structure as described in the specification.
Claim 1 recites “…a memory configured to...", "...a hardware processor configured to…” and their respective functional languages and therefore meets two of the three prong analysis. 
However, claim 20 recites sufficiently definite structure because the structures (“…a memory configured to...", "...a hardware processor configured to…”) are described in the specification (paragraphs 0143-0145) as structures for performing the respective functions and as such are not generic placeholder, (for instance “means to”, "means for", “module for" and the like) and therefore does not meet the third prong analysis and are presumed not to invoke 35 U.S.C. 112(f).
Claims 2-10 are presumed not to invoke 35 U.S.C. 112(f) for the same reason as claim 1 and/or because they include the term “configured to”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 9, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 14 and 17 of U.S. Patent No. 10,585,729 B2 issued to Vaccaro et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 10,585,729 B2 patent.

Instant Application No. 16/746,600
U.S. Pat. No. 10,585,729
Claim 1:
   A distributed computer system comprising: 
   a memory configured to store a data structure that includes a plurality of data transaction requests; 








   at least one hardware processor configured to: 
   

     receive a first data transaction request that includes a first value for a first parameter; 
    


   set a status of the first data transaction request to a first status; 


  based on reception of the first data transaction request, perform a comparison that compares the first value included with the first data transaction request to a second value;
    based on the performed comparison of the first value included with the with the first data 
   during a time period in which the first data transaction request is set to the first status, perform a first instance of a matching process between at least two different data transaction requests, wherein the first instance of the matching process does not take into account at least the first data transaction request; 

  based on expiration of the timer, change the status of the first data transaction request to a second status; and    subsequent to changing the status of the first data transaction 




Claim 7:
   The distributed computer system of claim 1, wherein the at least one hardware processor is further configured to: after activation of the timer for the first data transaction request and before expiration of the timer for the first data transaction request, adjust the timer for the first data transaction request based on determination that the first value 

Claim 8:
   The distributed computer system of claim 7, wherein adjustment of the timer includes at least one of: resetting the timer and only restarting the timer upon determination that the first value satisfies of the newly obtained reference value, pausing the timer until determination that the first value satisfies the newly obtained reference value, and canceling the timer. 


Claim 9:



Claim 11:
   A method performed on a distributed computer system that includes memory, a transceiver, and at least one processor coupled to the memory and the transceiver, the method comprising: storing a data structure that includes a plurality of data transaction requests receiving, via the transceiver, a first data transaction request that includes a first value; setting the first data transaction 














Claim 18:
 The method of claim 11, further comprising: after activation of the timer and before expiration of the timer, adjusting the timer for the first data transaction request based on determination that the first value does not satisfy a newly obtained reference value. 

Claim 19:


Claim 20:
   A non-transitory computer readable storage medium storing computer executable instructions for use with a computer system that includes at least one processor, memory, and a transceiver, the memory configured to store a data 
    




   receiving, via the transceiver, a first data transaction request that includes a first value; setting the first data transaction request to a first status; 
   





   based on receiving the first data transaction request, comparing the first value of the first data transaction request to a second value that is not included with the first data transaction request;
    based on how the first value of the first data transaction request compares to the second value, starting a timer for the first data transaction request; 
    during a time period in which the first data transaction request is set to the first status, executing a first instance of a matching process between at least two different data transaction requests of the plurality of plurality of data transaction 
    based on expiration of the timer, changing the first data transaction request to a second status; and
    
   subsequent to changing the status of the first data transaction request to the second status, executing a second instance the matching process that takes into account the first data transaction request. 


    A distributed computer system comprising: 
    electronic memory configured to store a data structure that includes at least two different types of data transaction requests, wherein a first type of data transaction requests is contra-sided to a second type of transaction requests; 
   a transceiver configured to receive data transaction requests for processing by the distributed computer system; 
   a processing system that includes at least one hardware processor, the processing system configured to: 

   based on reception of the first data transaction request, set a status of the first data transaction request to a first status;
  based on reception of the first data transaction request, perform a comparison that compares the first value of the first data transaction request to a second value; 
  
  based on the performed comparison, activate a timer that indicates how long the first data 

  during a time period in which the first data transaction request is set to the first status, perform a matching process between at least two different data transaction requests that include one of the first type and one of the second type, wherein the performed matching process does not take into account those data transaction requests with a first status; 
   based on expiration of the timer, change the status of the first data transaction request to a second status; and 
  subsequent to changing the status of the first data transaction request 


Claim 5:
    The distributed computer system of claim 1, wherein the processing system is further configured to: after activation of the timer and before expiration of the timer, adjust the timer for the first data transaction request based on determination that the first value is outside of a newly obtained reference value. 



Claim 6:
    The distributed computer system of claim 5, wherein adjustment of the timer includes at least one of: resetting the timer and only restarting the timer upon determination that the first value is inside of the reference value, pausing the timer until determination that the first value is inside of the reference value, and canceling the timer. 



Claim 7:



Claim 9:
      A method of matching electronically received data transaction requests by a distributed computer system that includes electronic memory, a transceiver, and a processing system that includes at least one processor coupled to the electronic memory and the transceiver, the method comprising: storing a data structure that includes at least two different types of data transaction 


Claim 13:
The method of claim 9, further comprising: after activation of the timer and before expiration of the timer, adjusting the timer for the first data transaction request based on determination that the first value is outside of second reference value. 

Claim 14:



Claim 17:
    A non-transitory computer readable storage medium having stored thereon computer readable instructions for use with a distributed computer system that includes at least one processor, electronic memory, and a 
   receive, via the transceiver, a first data transaction request that is of the first type of data transaction requests, the first data transaction request including a first value for a first parameter; 
   in response to reception of the first data transaction request, set a 
    for the received first data transaction request, perform a comparison by using at least the first value of the first data transaction request; 
 
  based on the performed comparison, activate a timer that indicates how long the first data transaction request will remain in the first status; 
  during a time period in which the first data transaction request is set to the first status, perform a first instance of a matching process between at least two different data transaction requests that include one of the first type and one of the 
   based on expiration of the timer, change the status of the first data transaction request to a second status; and 
  subsequent to changing the status of the first data transaction request to the second status, perform a second instance of the matching process, wherein the first data transaction request is taken into account for performance of the second instance of the matching process. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 2019/0005582 A1 to Kapur et al. and directed to a data transaction processing system for minimizing the amount of processing, e.g., due to the format of the electronic data multiple transaction request message and/or the optimized processing of the electronic data multiple transaction request message
U.S. Pub. No. 2015/0356679 A1 to Schmitt and directed to a system for automated trading of financial interests on electronic trading systems.
U.S. Pub. No. 2015/0310549 A1 to Alderucci et al. and directed to interaction with one or more trading systems.
U.S. Pub. No. 2015/0081512 A1 to Crutchfield et al. and directed to an electronic trading system that provides a central market place where both buyers and sellers (often referred to as traders or market participants) can buy/sell financial instruments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194